Title: From John Quincy Adams to Abigail Smith Adams, 11 September 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 76.My dear Mother.
					Boston House, Ealing 11. September 1815.
				
				The Opportunities for writing to you are now so frequent, that it is impossible, to avail ourselves of them all—They are indeed principally from Liverpool, through which place, I have for the last two Months and upwards sent Letters or despatches almost every week—There are however occasionally Vessels going from the Port of London, and by one of them I now write—I have determined to forward as long as possible at least once a week a letter from myself or some other person of the family, to Quincy; and with it to enclose for your and my father’s amusement a weekly Newspaper—I have for some weeks past sent Bell’s weekly Messenger; but I find it so miserable a Paper that I shall in future exchange it for some other.—Since I wrote you last, on the 24th. of August, I have not had the pleasure of receiving any from you, or at all from Quincy; but I do not forget that in return for ten Letters which since my arrival in England I have received from you; this is only the fourth that I am writing to you—In my last Letter I gave you a summary of our present mode of life—Our situation here is perfectly comfortable, and will be very agreeable as long as the fine Season lasts; but as winter approaches, I am apprehensive of feeling more sensibly the inconvenience which even now I find in the necessity of going at least three times a week to London—The distance from Hyde-Park Corner, is just about the same as from your house at Quincy to my old Residence at Boston in Nassau-Street—In the Pressure of my Occupations, every visit to London absorbs  at least half a day; and when the days grow short and the roads heavy—I expect to find these continual errands more irksome—There are other Considerations also, which may require my residence in the Capital at least during the winter; so that we have not definitively settled it to remain here longer than until the close of the year—John and Charles are at School, within a Mile of us and come home sometimes for half-holiday, and sometimes to stay with us over Sunday—They and George have hitherto taken lessons of fencing, which indeed they began, a Month before we came out from London, but which will now cease, much to my regret—They have been of service to them all, but particularly to George, in correcting that awkwardness of deportment which you have so often noticed, and which with a few Months more of lessons from the Fencing Master, he would entirely shake off.I found he had retained and acquired more of the French Language than I had expected; but his progress in the Greek and Latin was much less than I had anticipated, from the information that he was to have  been offered this year for College—I know not how he could have been offered, or at least how he could have obtained admission, unless he has forgotten upon his voyage much of what he had learnt at Hingham—I now teach him as well as I can in my own way; but unless he returns to the systematic instruction of a School, I am fearful he will in the end be as superficial in his Classic acquirements as his father.—I am in some concern for his health, which is now good; though he had one severe bilious attack while we were in London—He seems more suited for an active than a sedentary life, and appears to have certain martial propensities, which I have not yet settled in my mind whether to indulge or to discountenance—He occasionally manifests a strong desire to go into the army—I have endeavoured to convince him that as a career of itself, independent of any profession in civil life, the army presented unpromising prospects to an American Youth, whose subsistence must depend upon his industry, and I have pointed his attention to the indifference with which even now hundreds of officers who had served with honour in the time of peril were disbanded, and turned aloof upon their own resources—I shall continue to impress his mind with the necessity of having some other prop to rely upon for his future situation in Life; but at the same time I have told him that if he perseveres in his military partialities they shall meet with no insuperable obstacle from me.John appears to have a vocation still more decisive for the Sea—He discovered this very strongly upon the passage from America, and arrived at Liverpool, almost an accomplished Jack-Tar—He pleads hard and frequently for permission to enter the Navy, and I am still less disposed to countenance this inclination than that of his brother—Charles partakes of the same feelings, and when General Scott came and dined with us about three weeks ago, turned to him of his every accord and said “Sir, will you tell me something about the Battle of Chippewa?”—The General was much gratified with the compliment that he almost bespoke Charles for an Aid de Camp. In one of your Letters, you have expressed some curiosity  to hear of my reception at Court—The Newspapers I have no doubt have informed you that I was received by the Prince Regent, “most graciously.” He remembered my father, and enquired after him, as he also did after Mr Thomas Pinckney and Mr King, with whom he said he had been acquainted—There were only two Levees after my arrival here before the close of the Session of Parliament, and there have been none since—The Queen has had no drawing room, and as no Credential Letter for her was sent me, she has not thought fit to appoint a private Audience to receive me—The Prince Regent’s Court, is much like that of other Emperors, Kings and Princes, which I have frequented for those twenty years—The Prince has still something about him of the graces of youth.On the 25th. of last Month, being St Louis’s day, I dined with a diplomatic Company at the French Ambassador’s, the Count de la Châtre—The Duke of Orleans was there—the British Cabinet Ministers, and all the Corps Diplomatique—I had been presented to the Duke of Orleans, at his own Palais Royal in February last; and believe I wrote you at the time—He then mentioned having been in the United States when my father was President and spoke with gratitude of the reception he had met in that Country. He has been at Paris since the second restoration of Louis 18, but there is a great jealousy prevailing against him at that Court, because there is in the Nation a very large party desirous of seeing him at its head—He has therefore returned to live again in exile in this Country—I do not think there is any prospect that he will ever reign in France—And it is extremely doubtful whether France will ever again be governed by a French Sovereign—The second dismemberment of that Country, is now about to take place—that something will still be left, called France over which a phantom of a Bourbon, will   be for some time maintained by foreign armies, I have no doubt—But the example of Poland has shewn the scale by which a great Country is gradually demolished  by the process of Partition. The substance of all such Histories may be found in the last three Chapters of the second Book of Kings, or in the last Chapter of the Second Book of Chronicles.—Hitherto the allied armies, after entering France as the allies of Louis 18 have been glutting their Revenge upon the French People, for all the evils they have suffered from them for more than twenty years—Having done this, their next  course is to prove themselves of the same Species of ravenous animal as the French—As to Louis the desired the rabble of Paris amidst all the bayonets of his allies, and under the very windows of his Tuileries, have given him by acclamation the title of Louis jupon, or Louis petticoat, and his own allies in derision have nicknamed him Louis L’inevitable—The Duke and Duchess of Angoulême, worthy successors of Charles the 9th. and Catherine of Medici’s, have organized, instigated, and countenanced a Massacre of all the Protestants in the South of France; they have accordingly been butchered, by hundreds and by thousands without discrimination of age or sex—Their houses, and their Churches have been consumed by fire, and as Nero after setting fire to the City of Rome, charged it upon the Christians, and made it the pretext for torturing and slaughtering them, so now the French Bourbonists impart to their victims the very fire and sword under which they are perishing; all which the Bulwark of our Holy Religion witnesses, and suffers, nay openly approves because the Protestants of the South of France were Jacobins and Bonapartists. I send you by this occasion the Memoirs of the life of an old friend of yours, who little dreamed that such were to be the fruits of the French Revolution—Yet, let not the friends of virtuous freedom despair—From so much evil, the moral Governor of the Universe will in his own due time bring forth more than a compensation of good—Such is not only the prayer, but the firm belief, of your faithful and affectionate Son—
				
					John Quincy Adams.
				
				
			